UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. 2) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: xPreliminary Proxy Statement. oConfidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)). oDefinitive Proxy Statement. oDefinitive Additional Materials. oSoliciting Material Pursuant to §240.14a-12. INSWEB CORPORATION (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): oNo fee required. oFee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Preliminary Proxy Statement – Subject to Completion dated November 23, 2011 INSWEB CORPORATION 10850 Gold Center Dr. Suite 250 Rancho Cordova, CA 95670 Dear Stockholder: You are invited to attend a special meeting of stockholders of InsWeb Corporation, which will be held on December 21, 2011 at 9:00AM, local time, at InsWeb’s corporate headquarters at 10850 Gold Center Dr., Suite 250, Rancho Cordova, CA 95670. On October10, 2011, InsWeb entered into an asset purchase agreement with Bankrate,Inc., pursuant to which InsWeb has agreed to sell substantially all of the operating assets of InsWeb, which we refer to as the “Asset Sale Transaction.”InsWeb’s board of directors has unanimously approved the Asset Sale Transaction and recommends that stockholders vote in favor of such transaction. At the special meeting of stockholders, you will be asked to approve the Asset Sale Transaction. You will also be asked to approve an amendment to our certificate of incorporation to change our name to Internet Patents Corporation, effective upon completion of the Asset Sale Transaction. Finally, you will be asked to approve, on an advisory, non-binding basis, the compensation that may be paid or become payable to InsWeb’s named executive officers in connection with the Asset Sale Transaction, including the agreements and understandings pursuant to which such compensation may be paid or become payable.If there are insufficient votes to approve the Asset Sale Transaction, you will be asked to vote to adjourn or postpone the special meeting of stockholders to solicit additional proxies. The Asset Sale Transaction is conditioned upon receiving approval from the holders of a majority of the shares of common stock of InsWeb outstanding and entitled to vote thereon, but not on approval of the name change or compensation arrangements. The accompanying proxy statement contains important information concerning the Asset Sale Transaction, certain benefits to be received by directors and executive officers of InsWeb in connection with the Asset Sale Transaction, specific information about the special meeting and how to cast your vote. We encourage you to read the accompanying proxy statement in its entirety. Your vote is very important. Whether or not you plan to attend the special meeting of stockholders, please vote by proxy over the Internet, by telephoneor by mailing the enclosed proxy card. If your shares of InsWeb common stock are held in “street name” by your broker, bank or other nominee, then in order to vote you will need to instruct your broker, bank or other nominee on how to vote your shares using the instructions provided by your broker, trust, bank or other nominee. I look forward to greeting those of you who will be able to attend the meeting. Sincerely, Hussein A. Enan Chairman and Chief Executive Officer Neither the Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the Asset Sale Transaction, passed upon the merits or fairness of the Asset Sale Transaction or passed upon the adequacy or accuracy of the disclosure in the accompanying proxy statement. Any representation to the contrary is a criminal offense. This proxy statement is dated November 23, 2011 and is first being mailed to stockholders on or about November 28, 2011. INSWEB CORPORATION 10850 Gold Center Dr. Suite 250 Rancho Cordova, CA 95670 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To be held on December 21, 2011 To Stockholders of InsWeb: A special meeting of stockholders of InsWeb Corporation will be held on December 21, 2011 at 9:00AM, local time, at our corporate headquarters at 10850 Gold Center Dr.,Suite 250, Rancho Cordova, CA 95670. At the special meeting, stockholders will be asked: 1) To approve the sale of substantially all of the operating assets of InsWeb as contemplated by the asset purchase agreement between InsWeb and Bankrate,Inc., dated as of October10, 2011 (as it may be amended from time to time in accordance with the terms thereof), a copy of which is attached as AppendixA to the accompanying proxy statement. We refer to this transaction as the “Asset Sale Transaction” and this proposal as the “Asset Sale Proposal;” 2) To approve an amendment to our certificate of incorporation to change our name to Internet Patents Corporation effective upon completion of the Asset Sale Transaction. We refer to this proposal as the “Name Change Amendment Proposal;” 3) To approve, on an advisory, non-binding basis, the compensation that may be paid or become payable to InsWeb’s named executive officers in connection with the Asset Sale Transaction, including the agreements and understandings pursuant to which such compensation may be paid or become payable.We refer to this as the “Compensation Proposal;” and 4) To approve the adjournment or postponement of the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the Asset Sale Proposal. We refer to this proposal as the “Proposal to Adjourn or Postpone the Special Meeting.” By approving the Asset Sale Proposal, our stockholders are also authorizing us to make any non-material changes that our officers deem advisable to the asset purchase agreement and the other transaction documents contemplated in connection with the Asset Sale Transaction. Our board of directors has fixed November 17, 2011, as the record date for the determination of stockholders entitled to notice of, and to vote at, the special meeting and any adjournment or postponement thereof. Only holders of record of shares of our common stock at the close of business on the record date are entitled to notice of, and to vote at, the special meeting. At the close of business on the record date, we had 6,406,066 shares of common stock outstanding and entitled to vote. The proxy statement accompanying this notice is deemed to be incorporated into and forms part of this notice. The accompanying proxy statement, dated November 23, 2011, and proxy card for the special meeting are first being mailed to our stockholders on or about November 28, 2011. Our board of directors has unanimously approved the asset purchase agreement and unanimously recommends that you vote “FOR” the Asset Sale Proposal, “FOR” the Name Change Amendment Proposal, “FOR” the Compensation Proposal, and “FOR” the Proposal to Adjourn or Postpone the Special Meeting. Your vote is very important. Please vote your shares by proxy whether or not you plan to attend the special meeting. Only stockholders and persons holding proxies from stockholders may attend the special meeting. If your shares are registered in your name, you should bring a form of photo identification to the special meeting. If your shares are held in the name of a broker, bank or other nominee, you should bring a proxy or letter from that broker, bank or other nominee that confirms you are the beneficial owner of those shares, together with a form of photo identification. Cameras, recording devices and other electronic devices will not be permitted at the special meeting. All stockholders are cordially invited to attend the special meeting. By Order of the Board of Directors, Hussein A. Enan Chairman and Chief Executive Officer Rancho Cordova, California November 23, 2011 TABLE OF CONTENTS Page PROXY STATEMENT 1 SUMMARY TERM SHEET 1 Information About the Parties 1 Asset Purchase Agreement 2 Purchase Price 3 Use of Proceeds 3 Reasons for the Asset Sale Transaction 3 Recommendation of Our Board of Directors 3 Opinion of Our Financial Advisor 3 Special Meeting 4 Voting and Support Agreements 5 Interests of Certain Persons in the Asset Sale Transaction 5 Conditions to Closing 5 No Solicitation of Transactions 6 Change of InsWeb Board Recommendation 6 Termination 6 When the Asset Sale Transaction is Expected to be Completed 7 Effects on Our Company if the Asset Sale Transaction is Completed 7 Effects on Our Company if the Asset Sale Transaction is Not Completed 8 Patent License Agreement 8 No Appraisal or Dissenters’ Rights 8 Anticipated Accounting Treatment 8 Material Income Tax Consequences of the Asset Sale Transaction 8 Risk Factors 8 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING 9 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 13 PROPOSAL #1 ASSET SALE PROPOSAL 15 Parties to the Asset Purchase Agreement 15 Background of the Asset Sale Transaction 16 Past Contacts, Transactions or Negotiations 20 Reasons for the Asset Sale Transaction and Recommendation of our Board of Directors 20 Opinion of Our Financial Advisor 22 Governmental and Regulatory Approvals 27 When the Asset Sale Transaction is Expected to be Completed 27 Effects on Our Company if the Asset Sale Transaction is Completed and the Nature of Our Business Following the Transaction 27 Effects on Our Company if the Asset Sale Transaction is Not Completed 28 No Appraisal or Dissenters’ Rights 28 Interests of Certain Persons in the Asset Sale Transaction 28 Anticipated Accounting Treatment 30 Use of Proceeds 30 Material Income Tax Consequences 31 Vote Required 33 ASSET PURCHASE AGREEMENT 34 General 34 Purchase and Sale of Assets 34 Purchase Price 35 Voting and Support Agreements 35 Patent License Agreement 35 Conditions to Closing 36 Representations and Warranties 37 Covenants 39 Termination 42 PROPOSAL #2 NAME CHANGE AMENDMENT PROPOSAL 44 PROPOSAL #3 COMPENSATION PROPOSAL 45 PROPOSAL #4 PROPOSAL TO ADJOURN OR POSTPONE THE SPECIAL MEETING 47 RISK FACTORS 48 Risks Related to the Asset Sale Transaction 48 Risks Related to Our New Patent Licensing Business 49 OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 52 PROPOSALS BY STOCKHOLDERS FOR PRESENTATION AT OUR 2 53 HOUSEHOLDING OF MATERIALS 53 WHERE YOU CAN FIND MORE INFORMATION 53 OTHER MATTERS 54 APPENDIX A: ASSET PURCHASE AGREEMENT APPENDIX B: OPINION OF GCA SAVVIAN APPENDIX C: INFORMATION ABOUT INSWEB CORPORATION APPENDIX D: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE PERIOD ENDED DECEMBER 31, 2, 2009 APPENDIX E: INSWEB CORPORATION CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2, 2009 APPENDIX F: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE NINE MONTH PERIOD ENDED SEPTEMBER 30, 2011 APPENDIX G: INSWEB CORPORATION UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTH PERIOD ENDED SEPTEMBER 30, 2011 APPENDIX H: INSWEB CORPORATION UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS APPENDIX I: INSWEB CORPORATION UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS TO BE SOLD Exhibit 23
